DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6, 8-9,13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (USPN 2015/0229341-cited by the Applicant).
Regarding claim 1, Fung et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to emit light at a plurality of wavelengths directed at skin tissue of an occupant of the vehicle and obtain a plurality of spectral responses around the plurality of wavelengths of light([0004], [0028], [0031], [0041]); and a processing circuit configured to: determine biosensor data of the occupant of the vehicle using one or more of the plurality of spectral responses ([0004], [0028], [0031], [0041]), wherein the biosensor data includes: a heart rate ([0004], [0028], [0031], [0041]), an oxygen saturation level ([0004], [0028], [0031], [0041]), and a measurement level of an additional substance in blood flow (([0004], [0028], [0031], [0041]); and generate a health message for transmission to a vehicle control system including the biosensor data of the occupant of the vehicle [0019], [0020], [0024]).
Regarding claim 2, Fung et al. discloses the processing circuit is further configured to: compare the biosensor data to one or more predetermined thresholds ([0031], [0041], [0060]); determine the biosensor data compares unfavorably to at least one of the predetermined thresholds ([0031], [0041], [0060]); and generate the health message including an alert for transmission to the vehicle control system ([0031], [0041], [0060]).
Regarding claim 3, Fung et al. discloses the vehicle control system is configured to generate an audible or visible alert to the occupant of the vehicle in response to the alert in the health message ([0031], [0041], [0060]).
Regarding claim 6, Fung et al. discloses the measurement level of the additional blood substance includes a concentration level of one or more hemoglobin compounds in blood flow ([0004], [0028], [0031], [0041]).
Regarding claim 13, Fung et al. discloses the vehicle control system is configured to control one or more systems of the vehicle in response to the health message, wherein the one or more systems of the vehicle includes: engine system, navigation system, braking system, central processing, climate system and display ([0089]-[0091]).
Regarding claim 14, Fung et al. discloses the vehicle control system is configured to generate one or more graphical user interfaces (GUI) on a vehicular display including the biosensor data ([0089]-[0091]).
Regarding claim 15, Fung et al. discloses the vehicle control system is configured to generate GUI commands on the display for controlling operation of the biosensor ([0089]-[0091]).
Regarding claim 16, Fung et al. discloses the biosensor further includes one or more finger sensors integrated in the vehicle ([0053]-[0056]).
Claim(s) 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (USPN 2015/0119654-previously cited).
Regarding claims 17-18, Martin et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to emit light at a plurality of wavelengths directed at skin of the occupant of the vehicle and obtain a plurality of spectral responses at each of the plurality of wavelengths of light reflected from the skin ([0053]-[0056]); a processing circuit configured to: process the plurality of spectral responses at the plurality of wavelengths ([0053]-[0056]); and determine a heart rate ([0064]) and a level of vasodilation ([0073]), wherein the level of vasodilation includes a measurement of a localized change in width of a vessel ([0073]). 
Regarding claims 9 and 19, Martin et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to blood flow ([0073]-[0074]); and determining the level of vasodilation using the change in intensity ([0073]-[0074]).
Regarding claim 20, Martin et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to the change in the width of the vessel in response to muscle relaxation or constriction of the vessel during vasodilation ([0073]-[0074]); and mapping the determined change in intensity to a measurement of the width of the vessel during vasodilation ([0073]-[0074]).
Regarding claim 21, Martin et al. discloses the one or more spectral responses are around one or more of: ultraviolet (UV) light or infrared (IR) light ([0013]).
Regarding claim 22, Martin et al. discloses the biosensor data further includes an
additional blood substance ([0054], “blood oxygen content”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. as applied to claim 1 above, and further in view of Martin et al..
Regarding claim 8, Fung et al. fails to disclose determining level of vasodilation. Martin et al. discloses the processing circuit is further configured to: determine a level of vasodilation using the one or more of the plurality of spectral responses of the occupant of the vehicle ([0073]-[0074]); and generate the health message for transmission to a vehicle control system including the level of vasodilation of the occupant of the vehicle ([0073]-[0074], [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made before the effective filing date of the claimed invention
(AIA ) to have modified the vehicle of Fung et al. to include the teaching of determining level of vasodilation as taught by Martin et al., with a reasonable expectation of success, because the prior art teaches obtaining various physiological parameters of the driver, as taught by Fung et al., and since obtaining level of vasodilation of the driver would have been known in the art, as taught by Martin et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6, 8-9,13-22  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,744,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well. 
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARJAN FARDANESH/Primary Examiner, Art Unit 3791